Case 14-50971-CSS   Doc 466-23   Filed 05/02/20   Page 1 of 55




    Exhibit 78
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    1 of
                                                      2 of
                                                         5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    2 of
                                                      3 of
                                                         5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    3 of
                                                      4 of
                                                         5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    4 of
                                                      5 of
                                                         5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    5 of
                                                      6 of
                                                         5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    6 of
                                                      7 of
                                                         5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    7 of
                                                      8 of
                                                         5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    8 of
                                                      9 of
                                                         5455
Case
  Case
     14-50971-CSS
       12-50947-KBODocDoc
                       466-23
                          55 Filed
                              Filed12/05/12
                                    05/02/20 Page
                                              Page9 10
                                                    of 54
                                                       of 55
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    1011
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    1112
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    1213
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    1314
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    1415
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    1516
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    1617
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    1718
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    1819
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    1920
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    2021
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    2122
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    2223
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    2324
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    2425
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    2526
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    2627
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    2728
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    2829
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    2930
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    3031
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    3132
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    3233
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    3334
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    3435
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    3536
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    3637
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    3738
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    3839
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    3940
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    4041
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    4142
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    4243
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    4344
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    4445
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    4546
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    4647
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    4748
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    4849
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    4950
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    5051
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    5152
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    5253
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    5354
                                                       of of
                                                          5455
Case
 Case14-50971-CSS
       12-50947-KBO Doc
                      Doc
                        466-23
                          55 Filed
                                Filed
                                    12/05/12
                                      05/02/20 Page
                                                 Page
                                                    5455
                                                       of of
                                                          5455
